Exhibit 99.1 Mercantile Bank Corporation Reports Strong Fourth Quarter and Full Year 2015 R esults Diluted earnings per share growth of 27 percent and loan growth of 9 percent highlight first full year of operations after merger with Firstbank Corporation GRAND RAPIDS, Mich., January 19, 201 6 – Mercantile Bank Corporation (NASDAQ: MBWM) ("Mercantile") reported net income of $6.5 million, or $0.40 per diluted share, for the fourth quarter of 2015, compared with net income of $6.3 million, or $0.37 per diluted share, for the prior-year period. For the full year 2015, Mercantile reported net income of $27.0 million, or $1.62 per diluted share, compared with net income of $17.3 million, or $1.28 per diluted share, for the full year 2014. Results in 2014 reflect the integration of Mercantile and Firstbank Corporation (“Firstbank”), which merged o n June 1, 2014, including consolidated operating results for the combined businesses from the date of merger. Results for the fourth quarter of 2014 include $0.4 million in pre-tax merger-related costs. On an after-tax basis, these costs were $0.2 million, or $0.01 per diluted share. Results for the full year 2014 include $5.4 million in pre-tax merger-related costs. On an after-tax basis, these costs were $3.8 million, or $0.28 per diluted share. The fourth quarter and year were highlighted by: ● Strong core earnings and capital position ● Stable and robust net interest margin ● Strong fee income growth ● Fourth quarter earnings results include the impact of a $0.8 million pre-tax charge relating to an efficiency program that is expected to save $2.7 million pre-tax beginning in 2016 ● Strong asset quality, as depicted by low levels of nonperforming assets and loans in the 30- to 89-days delinquent category ● New commercial term loan originations of approximately $167 million during the fourth quarter and $532 million during the full year ● Commercial loan pipeline remains solid ● Repurchased approximately 789,000 shares for $15.8 million during 2015, representing nearly 5 percent of total shares outstanding at year-end 2014 ● Announced first quarter 2016 cash dividend of $0.16 per common share, an increase of 7 percent from the $0.15 cash dividend paid during the fourth quarter of 2015 ● Mercantile Bank of Michigan (“Bank”) received an “Outstanding” rating for the third consecutive Community Reinvestment Act examination “We are very pleased with our 2015 results, which validate the financial projections and associated cost savings disclosed early in the merger process,” said Michael Price, Chairman, President and Chief Executive Officer. “Our strong financial performance exhibited throughout the year reflects a stable and healthy net interest margin fueled by our ongoing reallocation of earning assets, controlled overhead costs, and sound asset quality. We are also very pleased with the net loan growth that was achieved during 2015; new commercial term loan originations accelerated each quarter during the year and totaled over $500 million for the full year. We are confident that solid loan growth can be realized in future periods as we continue our efforts to identify new loan prospects and increase our current loan pipeline.” O perating Results Total revenue, which consists of net interest income and noninterest income, was $29.7 million during the fourth quarter of 2015, up $1.2 million or 4.2 percent from the prior-year fourth quarter. Net interest income during the fourth quarter of 2015 was $25.7 million, up $0.5 million or 1.9 percent from the fourth quarter of 2014, primarily reflecting slight increases in average earning assets and the net interest margin. Total revenue was $117 million during the full year 2015, up $29.4 million or 33.5 percent from 2014. Net interest income was $101 million in 2015, up $23.4 million or 30.1 percent from the prior year, primarily reflecting a 27.0 percent increase in average earning assets and an eight basis point increase in the net interest margin. The net interest margin was 3.81 percent in the fourth quarter of 2015, continuing a relatively stable trend over the past six quarters during which the margin ranged from 3.79 percent to 3.95 percent. The yield on loans generally declined over the past six quarters, consistent with the industry and primarily due to the ongoing low interest rate environment and competitive pressures. In Mercantile’s case, however, the negative impact of the lower loan yield was largely offset by assets shifting out of the low-yielding securities portfolio and into the higher-yielding loan portfolio, thus capitalizing on an opportunity growing out of the 2014 merger with Firstbank. Average loans represented about 84 percent of average earning assets during the fourth quarter of 2015, up from approximately 79 percent during the fourth quarter of 2014. The net interest margin was 3.83 percent in 2015, up from 3.75 percent in 2014 due to a decreased cost of funds, which more than offset a decreased yield on total earning assets. The yield on earning assets was negatively impacted by a decreased yield on securities, primarily reflecting the inclusion of Firstbank’s lower-yielding portfolio, and a lower yield on loans, primarily reflecting the ongoing low interest rate environment and competitive pressures, while the cost of funds was positively impacted by the absorption of Firstbank’s lower-costing interest-bearing liability base. The negative impacts of the lower securities and loan yields were largely offset by the ongoing reallocation of earning assets as noted above. Average loans represented approximately 82 percent of average earning assets during 2015 compared to 79 percent during 2014. As expected, net interest income and the net interest margin were affected during 2015 by purchase accounting accretion and amortization entries associated with the fair value measurements recorded effective June 1, 2014. An increase of $5.3 million in interest income on loans and a decrease of $1.4 million in interest expense on deposits and FHLB advances were recorded during 2015. In addition, an increase in interest expense on subordinated debentures totaling $0.7 million was recorded. Mercantile expects to continue to record adjustments in interest income on loans and interest expense on subordinated debentures in future periods; however, the adjustments to interest expense on deposits and FHLB advances ended in July and June of 2015, respectively, in accordance with our fair value measurements at the time of the merger. The resulting increase in interest expense negatively impacted the net interest margin by approximately eight to ten basis points after July 31, 2015. Mercantile has partially mitigated this negative impact by reallocating the earning asset mix by investing cash flows from lower-yielding investments into higher-yielding loans. Mercantile recorded a $0.5 million provision for loan losses during the fourth quarter of 2015 and a negative $1.0 million provision for the full year 2015 compared to no provision and a negative $3.0 million provision during the respective 2014 periods. The negative provisions are the result of several factors, including recoveries of previously charged-off loans, reversals of specific reserves, a reduced level of loan-rating downgrades and ongoing loan-rating upgrades as the quality of the loan portfolio continues to improve. The provision expense recorded during the fourth quarter of 2015 was primarily necessitated by loan growth, which more than offset reductions in the required allowance stemming from the previously mentioned factors. Noninterest income during the fourth quarter of 2015 was $4.0 million, up $0.7 million or 21.4 percent from the prior-year fourth quarter. The increase in noninterest income primarily resulted from higher levels of credit and debit card income and mortgage banking income. Noninterest income for 2015 was $16.0 million, up $6.0 million or 59.9 percent from 2014. Substantially all categories of fee income were higher in 2015 compared to 2014 as a result of the merger, most notably mortgage banking income, credit and debit card income, and service charges on accounts. The ongoing low interest rate environment and increased purchase activity in our market areas also contributed to the higher level of mortgage banking income. Noninterest expense totaled $20.1 million during the fourth quarter of 2015, up $0.5 million or 2.6 percent from the prior-year fourth quarter. Expenses related to the cost efficiency program, which was announced in the fourth quarter of 2015, totaled $0.8 million during the fourth quarter of 2015; additional costs of less than $0.1 million are expected to be recorded during the first quarter of 2016. The cost efficiency program is expected to save $2.7 million per year on a pre-tax basis beginning in 2016. Pre-tax merger-related costs totaled $0.4 million during the fourth quarter of 2014. Excluding cost efficiency program-related costs and merger-related costs, noninterest expense totaled $19.3 million and $19.2 million in the fourth quarters of 2015 and 2014, respectively. Noninterest expense for 2015 was $79.4 million, up $13.8 million or 21.0 percent from 2014. The increase in noninterest expense was mainly attributable to higher costs necessary to operate the combined company, as 2014 results included only seven months of costs operating as a combined entity. Pre-tax merger-related costs totaled $5.4 million during 2014. Mr. Price continued: “Our net interest margin remained very stable and robust during 2015, ranging from 3.81 percent to 3.87 percent, which is noteworthy in light of industry-wide margin compression. The ongoing strategic initiative of using cash flows from investments to fund loan growth and our loan pricing discipline helped stabilize the yield on earning assets during the year, and the cost of funds benefitted significantly from the absorption of Firstbank’s low cost deposit base. We are very pleased with the level of mortgage banking income recorded during the year, and we continue to identify opportunities to enhance other sources of fee income. We have implemented various initiatives to reduce costs, the most notable one being the recently announced cost efficiency program.” B alance Sheet As of December 31, 2015, total assets were $2.90 billion, up $10.2 million or 0.4 percent from December 31, 2014. Total loans increased $188 million, or 9.0 percent, to $2.28 billion over the same time period. Approximately $167 million and $532 million in commercial term loans to new and existing borrowers were originated during the fourth quarter and full year of 2015, respectively, as ongoing sales and relationship building efforts resulted in increased lending opportunities. As of December 31, 2015, unfunded commitments on commercial construction and development loans totaled approximately $90 million, which are expected to be largely funded over the next twelve months. Robert B. Kaminski, Jr., Executive Vice President and Chief Operating Officer, noted: “We are very pleased with the net loan growth of nine percent realized during 2015. Our lending staff worked diligently to meet the credit needs of our existing customer base and develop new customer relationships while continually employing appropriate quality and pricing disciplines. In light of a strong current loan pipeline and our continuing focus on identifying new loan opportunities, we are very optimistic that solid loan growth can be achieved in future periods. We anticipate new lending opportunities will also arise as a result of our recent hiring of experienced commercial loan officers in the Grand Rapids, Lansing and Kalamazoo markets.” Commercial-related real estate loans continue to comprise a majority of Mercantile’s loan portfolio, representing approximately 55 percent of total loans as of December 31, 2015. Non-owner occupied commercial real estate (“CRE”) loans and owner-occupied CRE loans equaled 28 percent and 20 percent of total loans, respectively, as of December 31, 2015. Commercial and industrial loans represented 31 percent of total loans as of December 31, 2015. As of December 31, 2015, total deposits were $2.28 billion, down $1.5 million from December 31, 2014. Local deposits were up $52.7 million since year-end 2014; growth in local deposits was primarily driven by new commercial loan relationships. Wholesale funds were $189 million, or approximately 8 percent of total funds, as of December 31, 2015, compared to $230 million, or approximately 9 percent of total funds, as of December 31, 2014. Asset Quality Nonperforming assets at December 31, 2015 were $6.7 million, or 0.2 percent of total assets, compared to $10.5 million, or 0.4 percent of total assets, as of September 30, 2015. The level of past due loans remains nominal, and loan relationships on the internal watch list continue to decline. Net loan charge-offs were $0.9 million during the fourth quarter of 2015 compared with net loan recoveries of $0.1 million for the linked quarter and net loan charge-offs of $0.3 million for the prior-year fourth quarter. Net loan charge-offs totaled $3.4 million during 2015 and net loan recoveries totaled $0.2 million during 2014. Capital Position Shareholders’ equity totaled $334 million as of December 31, 2015, an increase of $5.7 million from year-end 2014. The Bank’s capital position remains above “well-capitalized” with a total risk-based capital ratio of 13.5 percent as of December 31, 2015, compared to 14.4 percent at December 31, 2014. At December 31, 2015, the Bank had approximately $90 million in excess of the 10.0 percent minimum regulatory threshold required to be considered a “well-capitalized” institution. Mercantile reported 16,358,711 total shares outstanding at December 31, 2015. As part of a $20 million common stock repurchase program announced in January of 2015, Mercantile repurchased approximately 789,000 shares at a weighted average all-in cost per share of $19.99 during 2015, representing approximately 79 percent of the authorized program. Mr. Price concluded: “The strong results achieved during 2015 were in line with our high expectations and met the financial objectives established at the time of our merger with Firstbank. We took advantage of the opportunities afforded us by our expanded geographic footprint and successfully marketed our ability to provide excellent customer service and efficiently deliver a wide range of products and services to enhance existing customer relationships and establish many new ones throughout the past year. We are confident that Mercantile will continue its strong financial performance in 2016, and we believe that our sound financial condition positions us to meet growth objectives and build shareholder value.” About Mercantile Bank Corporation Based in Grand Rapids, Michigan, Mercantile Bank Corporation is the bank holding company for Mercantile Bank of Michigan. Mercantile provides banking services to businesses, individuals and governmental units, and differentiates itself on the basis of service quality and the expertise of its banking staff. Mercantile has assets of approximately $2.9 billion and operates 53 banking offices serving communities in central and western Michigan. Mercantile Bank Corporation’s common stock is listed on the NASDAQ Global Select Market under the symbol “MBWM.” Forward-Looking Statements This news release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Actual results may differ materially from the results expressed in forward-looking statements. Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and nontraditional competitors; changes in banking regulation or actions by bank regulators; changes in tax laws; changes in prices, levies, and assessments; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; changes in local real estate values; changes in the national and local economies; and other factors, including risk factors, disclosed from time to time in filings made by Mercantile with the Securities and Exchange Commission. Mercantile undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. FOR FURTHER INFORMATION: Michael Price Charles Christmas Chairman, President & CEO Executive Vice President and CFO 616-726-1600 616-726-1202 mprice@mercbank.com cchristmas@mercbank.com Mercantile Bank Corporation Fourth Quarter 2015 Results MERCANTILE BANK CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) DECEMBER 31, DECEMBER 31, DECEMBER 31, 2015 2014 2013 ASSETS Cash and due from banks $ 42,829,000 $ 43,754,000 $ 17,149,000 Interest-bearing deposits 46,463,000 117,777,000 6,389,000 Federal funds sold 599,000 11,207,000 123,427,000 Total cash and cash equivalents 89,891,000 172,738,000 146,965,000 Securities available for sale 346,992,000 432,912,000 131,178,000 Federal Home Loan Bank stock 7,567,000 13,699,000 11,961,000 Loans 2,277,727,000 2,089,277,000 1,053,243,000 Allowance for loan losses ) ) ) Loans, net 2,262,046,000 2,069,236,000 1,030,422,000 Premises and equipment, net 46,862,000 48,812,000 24,898,000 Bank owned life insurance 58,971,000 57,861,000 51,377,000 Goodwill 49,473,000 49,473,000 0 Core deposit intangible 12,631,000 15,624,000 0 Other assets 29,123,000 33,024,000 30,165,000 Total assets $ 2,903,556,000 $ 2,893,379,000 $ 1,426,966,000 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 674,568,000 $ 558,738,000 $ 224,580,000 Interest-bearing 1,600,814,000 1,718,177,000 894,331,000 Total deposits 2,275,382,000 2,276,915,000 1,118,911,000 Securities sold under agreements to repurchase 154,771,000 167,569,000 69,305,000 Federal Home Loan Bank advances 68,000,000 54,022,000 45,000,000 Subordinated debentures 55,154,000 54,472,000 32,990,000 Accrued interest and other liabilities 16,445,000 12,263,000 7,435,000 Total liabilities 2,569,752,000 2,565,241,000 1,273,641,000 SHAREHOLDERS' EQUITY Common stock 304,819,000 317,904,000 162,999,000 Retained earnings (deficit) 27,722,000 10,218,000 ) Accumulated other comprehensive income (loss) 1,263,000 16,000 ) Total shareholders' equity 333,804,000 328,138,000 153,325,000 Total liabilities and shareholders' equity $ 2,903,556,000 $ 2,893,379,000 $ 1,426,966,000 Mercantile Bank Corporation Fourth Quarter 2015 Results MERCANTILE BANK CORPORATION CONSOLIDATED REPORTS OF INCOME (Unaudited) THREE MONTHS ENDED THREE MONTHS ENDED TWELVE MONTHS ENDED TWELVE MONTHS ENDED December 31, 2015 December 31, 2014 December 31, 2015 December 31, 2014 INTEREST INCOME Loans, including fees $ 26,643,000 $ 25,745,000 $ 104,106,000 $ 80,824,000 Investment securities 1,879,000 2,331,000 8,007,000 8,060,000 Other interest-earning assets 54,000 71,000 215,000 234,000 Total interest income 28,576,000 28,147,000 112,328,000 89,118,000 INTEREST EXPENSE Deposits 1,948,000 2,099,000 7,590,000 8,378,000 Short-term borrowings 41,000 40,000 157,000 123,000 Federal Home Loan Bank advances 259,000 163,000 765,000 635,000 Other borrowed money 669,000 672,000 2,642,000 2,204,000 Total interest expense 2,917,000 2,974,000 11,154,000 11,340,000 Net interest income 25,659,000 25,173,000 101,174,000 77,778,000 Provision for loan losses 500,000 0 ) ) Net interest income after provision for loan losses 25,159,000 25,173,000 102,174,000 80,778,000 NONINTEREST INCOME Service charges on accounts 864,000 837,000 3,308,000 2,586,000 Credit and debit card income 1,033,000 865,000 4,329,000 2,494,000 Mortgage banking income 835,000 691,000 3,619,000 1,672,000 Earnings on bank owned life insurance 293,000 300,000 1,113,000 1,184,000 Other income 1,021,000 640,000 3,669,000 2,092,000 Total noninterest income 4,046,000 3,333,000 16,038,000 10,028,000 NONINTEREST EXPENSE Salaries and benefits 10,691,000 10,310,000 42,594,000 33,703,000 Occupancy 1,398,000 1,496,000 5,976,000 4,637,000 Furniture and equipment 544,000 563,000 2,332,000 1,738,000 Data processing costs 2,097,000 1,893,000 7,696,000 5,869,000 FDIC insurance costs 402,000 449,000 1,717,000 1,182,000 Efficiency program-related costs 765,000 0 765,000 0 Merger-related costs 0 366,000 0 5,447,000 Other expense 4,200,000 4,519,000 18,301,000 13,034,000 Total noninterest expense 20,097,000 19,596,000 79,381,000 65,610,000 Income before federal income tax expense 9,108,000 8,910,000 38,831,000 25,196,000 Federal income tax expense 2,628,000 2,617,000 11,811,000 7,865,000 Net Income $ 6,480,000 $ 6,293,000 $ 27,020,000 $ 17,331,000 Basic earnings per share $ 0.40 $ 0.37 $ 1.63 $ 1.28 Diluted earnings per share $ 0.40 $ 0.37 $ 1.62 $ 1.28 Average basic shares outstanding 16,314,953 16,919,559 16,609,263 13,510,991 Average diluted shares outstanding 16,352,187 16,965,665 16,642,140 13,541,904 Mercantile Bank Corporation Fourth Quarter 2015 Results MERCANTILE BANK CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) Quarterly Year-To-Date (dollars in thousands except per share data) 4th Qtr 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr EARNINGS Net interest income $ 25,659 25,625 25,041 24,849 25,173 101,174 77,778 Provision for loan losses $ 500 ) ) ) 0 ) ) Noninterest income $ 4,046 4,277 4,021 3,694 3,333 16,038 10,028 Noninterest expense $ 20,097 19,693 20,350 19,241 19,596 79,381 65,610 Net income before federal income tax expense $ 9,108 10,709 9,312 9,702 8,910 38,831 25,196 Net income $ 6,480 7,336 6,558 6,646 6,293 27,020 17,331 Basic earnings per share $ 0.40 0.45 0.39 0.39 0.37 1.63 1.28 Diluted earnings per share $ 0.40 0.45 0.39 0.39 0.37 1.62 1.28 Average basic shares outstanding 16,314,953 16,425,933 16,767,393 16,937,630 16,919,559 16,609,263 13,510,991 Average diluted shares outstanding 16,352,187 16,461,794 16,803,846 16,978,591 16,965,665 16,642,140 13,541,904 PERFORMANCE RATIOS Return on average assets % Return on average equity % Net interest margin (fully tax-equivalent) % Efficiency ratio % Full-time equivalent employees YIELD ON ASSETS / COST OF FUNDS Yield on loans % Yield on securities % Yield on other interest-earning assets % Yield on total earning assets % Yield on total assets % Cost of deposits % Cost of borrowed funds % Cost of interest-bearing liabilities % Cost of funds (total earning assets) % Cost of funds (total assets) % PURCHASE ACCOUNTING ADJUSTMENTS Loan portfolio - increase interest income $ 1,074 1,354 1,494 1,416 1,507 5,338 3,194 Time deposits - reduce interest expense $ 0 196 587 588 588 1,371 1,372 FHLB advances - reduce interest expense $ 0 0 11 11 11 22 26 Trust preferred - increase interest expense $ 171 171 171 171 171 684 399 Core deposit intangible - increase overhead $ 715 715 768 794 794 2,992 1,853 CAPITAL Tangible equity to tangible assets % Tier 1 leverage capital ratio % Common equity risk-based capital ratio % NA % NA Tier 1 risk-based capital ratio % Total risk-based capital ratio % Tier 1 capital $ 329,858 324,911 325,304 326,947 314,752 329,858 314,752 Tier 1 plus tier 2 capital $ 345,539 341,029 341,865 347,997 334,793 345,539 334,793 Total risk-weighted assets $ 2,570,015 2,511,174 2,509,001 2,473,399 2,319,404 2,570,015 2,319,404 Book value per common share $ 20.41 20.20 19.85 19.69 19.33 20.41 19.33 Tangible book value per common share $ 16.61 16.34 16.02 15.89 15.49 16.61 15.49 Cash dividend per common share $ 0.15 0.15 0.14 0.14 0.12 0.58 2.48 ASSET QUALITY Gross loan charge-offs $ 1,266 182 4,383 448 466 6,279 1,502 Recoveries $ 328 239 494 1,858 132 2,919 1,721 Net loan charge-offs (recoveries) $ 938 ) 3,889 ) 334 3,360 ) Net loan charge-offs to average loans % (0.01% ) % (0.27% ) % % (0.01% ) Allowance for loan losses $ 15,681 16,119 16,561 21,050 20,041 15,681 20,041 Allowance to originated loans % Nonperforming loans $ 5,444 8,214 8,103 26,267 29,434 5,444 29,434 Other real estate/repossessed assets $ 1,293 2,272 2,033 1,664 1,995 1,293 1,995 Nonperforming loans to total loans % Nonperforming assets to total assets % NONPERFORMING ASSETS - COMPOSITION Residential real estate: Land development $ 23 378 380 383 413 23 413 Construction $ 0 0 0 0 0 0 0 Owner occupied / rental $ 3,515 3,714 3,316 3,224 4,951 3,515 4,951 Commercial real estate: Land development $ 155 170 184 197 209 155 209 Construction $ 0 0 0 0 0 0 0 Owner occupied $ 2,743 2,741 2,726 17,634 18,338 2,743 18,338 Non-owner occuiped $ 191 3,193 3,286 910 1,075 191 1,075 Non-real estate: Commercial assets $ 69 271 212 5,565 6,401 69 6,401 Consumer assets $ 41 19 32 18 42 41 42 Total nonperforming assets 6,737 10,486 10,136 27,931 31,429 6,737 31,429 NONPERFORMING ASSETS - RECON Beginning balance $ 10,486 10,136 27,931 31,429 8,730 31,429 9,569 Additions - originated loans $ 927 1,161 2,972 584 24,734 5,639 26,287 Merger-related activity $ 656 163 166 105 160 1,090 2,177 Return to performing status $ ) 0 0 (5 ) Principal payments $ ) Sale proceeds $ ) Loan charge-offs $ ) Valuation write-downs $ ) Ending balance $ 6,737 10,486 10,136 27,931 31,429 6,737 31,429 LOAN PORTFOLIO COMPOSITION Commercial: Commercial & industrial $ 696,303 643,118 622,073 587,675 550,629 696,303 550,629 Land development & construction $ 45,120 47,734 47,622 56,050 51,977 45,120 51,977 Owner occupied comm'l R/E $ 445,919 427,016 422,354 431,995 430,406 445,919 430,406 Non-owner occupied comm'l R/E $ 644,351 636,227 603,724 566,152 559,594 644,351 559,594 Multi-family & residential rental $ 115,003 123,525 124,658 117,477 122,772 115,003 122,772 Total commercial $ 1,946,696 1,877,620 1,820,431 1,759,349 1,715,378 1,946,696 1,715,378 Retail: 1-4 family mortgages $ 190,385 193,003 201,907 208,425 214,696 190,385 214,696 Home equity & other consumer $ 140,646 146,765 149,494 152,986 159,203 140,646 159,203 Total retail $ 331,031 339,768 351,401 361,411 373,899 331,031 373,899 Total loans $ 2,277,727 2,217,388 2,171,832 2,120,760 2,089,277 2,277,727 2,089,277 END OF PERIOD BALANCES Loans $ 2,277,727 2,217,388 2,171,832 2,120,760 2,089,277 2,277,727 2,089,277 Securities $ 354,559 374,740 381,013 427,392 446,611 354,559 446,611 Other interest-earning assets $ 47,062 60,106 93,620 106,146 128,984 47,062 128,984 Total earning assets (before allowance) $ 2,679,348 2,652,234 2,646,465 2,654,298 2,664,872 2,679,348 2,664,872 Total assets $ 2,903,556 2,881,377 2,875,944 2,877,184 2,893,379 2,903,556 2,893,379 Noninterest-bearing deposits $ 674,568 619,125 612,222 568,843 558,738 674,568 558,738 Interest-bearing deposits $ 1,600,814 1,635,004 1,666,572 1,710,681 1,718,177 1,600,814 1,718,177 Total deposits $ 2,275,382 2,254,129 2,278,794 2,279,524 2,276,915 2,275,382 2,276,915 Total borrowed funds $ 281,830 284,919 258,599 254,365 279,790 281,830 279,790 Total interest-bearing liabilities $ 1,882,644 1,919,923 1,925,171 1,965,046 1,997,967 1,882,644 1,997,967 Shareholders' equity $ 333,804 328,820 328,971 332,788 328,138 333,804 328,138 AVERAGE BALANCES Loans $ 2,243,856 2,201,124 2,147,040 2,119,464 2,085,844 2,178,276 1,653,605 Securities $ 362,390 378,286 404,311 440,380 459,920 396,079 340,771 Other interest-earning assets $ 75,111 64,027 89,357 87,620 109,128 78,953 94,851 Total earning assets (before allowance) $ 2,681,357 2,643,437 2,640,708 2,647,464 2,654,892 2,653,308 2,089,227 Total assets $ 2,909,210 2,876,671 2,865,427 2,873,032 2,889,475 2,881,497 2,269,913 Noninterest-bearing deposits $ 656,475 621,324 591,500 557,603 561,031 606,750 407,870 Interest-bearing deposits $ 1,631,218 1,652,306 1,681,437 1,723,684 1,736,242 1,672,140 1,391,818 Total deposits $ 2,287,693 2,273,630 2,272,937 2,281,287 2,297,273 2,278,890 1,799,688 Total borrowed funds $ 276,585 263,264 251,996 251,418 254,290 260,891 208,572 Total interest-bearing liabilities $ 1,907,803 1,915,570 1,933,433 1,975,102 1,990,532 1,933,031 1,600,390 Shareholders' equity $ 330,032 328,332 330,126 329,246 324,075 329,787 250,879
